DETAILED ACTION
Reasons for Allowance
Claims 1-6, 8, 9, and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 19, and 20 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a device, method or medium, further comprising: report, to a user, at a second timing later than the first timing and in a different form than as displayed in the display, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in each of independent claims 19 and 20).  It is noted that the closest prior art, Andrew et al. (US Pub. 2017/02764971) hereinafter Andrew, shows a processor configured to: acquire current location information; acquire map information based on the current location information; select an item of additional information from among a plurality of items of additional information, wherein each of the plurality of items of additional information is associated with a respective item of predetermined information, and wherein the plurality of items of additional information are different from each other; add the selected item of additional information to a designated point on the map information; display, at a first timing, the selected item of additional information and its corresponding designated point together with the map information; and report, to a user, at a second timing later than the first timing, the respective item of predetermined information corresponding to the selected item of additional information added to the designated point when a predetermined condition is satisfied.  However, Andrew fails to disclose or suggest the designated point being a point on the map information that corresponds to a current location of the electronic device as indicated by the acquired current location information; report, to a user, at a second timing later than the first timing and in a different form than as displayed in the display; the predetermined condition being a condition that at least a predetermined threshold 
The remaining claims depend from one of the aforementioned independent claims, either directly or indirectly, and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613